Rubin, J. (concurring).
At 7:00 p.m. on August 8,1989, an undercover officer purchased two vials of crack from defendant for $10. The transaction took place at the intersection of Morris Avenue and 167th Street. The crack was packaged in two vials with black tops. The exchange was witnessed by a second officer, who testified that he watched defendant enter and then emerge from a nearby building.
Defendant’s claim that Supreme Court’s comprehensive "no inference” charge infringed on his right to remain silent is unpreserved for our review (People v Autry, 75 NY2d 836). Defendant requested such a charge, and raised no objection to the instruction delivered by the court (People v Whalen, 59 NY2d 273). Were we to review defendant’s contention in the interest of justice, we would find no error. The charge contained no language suggesting that defendant’s decision not to testify was a tactical maneuver (People v Wright, 174 AD2d 522), and the court did not unnecessarily draw attention to defendant’s exercise of this right (People v Garcia, 160 AD2d 354).
Likewise unpreserved for our review is defendant’s claim that he was prejudiced by the court’s extensive instruction that it had no opinion regarding the counts contained in the indictment. Were we to consider this claim in the interest of justice, we would find it to be without merit. The court’s statements that it entertained no opinion and that the decision to submit the lesser included offense to the jury was merely a legal matter were entirely correct. Supreme Court’s instruction did not suggest that the jurors ignore any element of the defense (People v Rodriguez, 141 AD2d 382).
As to the sentence imposed, we note that sentencing is a matter committed to the sound discretion of the court (People v Farrar, 52 NY2d 302, 305) and, unless the exercise of that discretion is clearly abused, the sentence imposed by the Trial Justice will not be disturbed on appeal (People v Junco, 43 AD2d 266, 268, affd 35 NY2d 419, cert denied 421 US 951). We perceive no abuse of discretion and note that the sentence imposed is within statutory guidelines applicable to a predicate felon. We are in agreement with the sentiment that "if the statute is capable of producing harsh results, the Court’s role is limited to calling the matter to the Legislature’s attention; it may not assume the legislative role and rewrite the statute to satisfy its own sense of justice (Pajak v Pajak, 56 NY2d 394, 397-398). This is a principle of ancient lineage *271which this Court has consistently applied in all types of cases (see generally, McKinney’s Cons Laws of NY, Book 1, Statutes § 73, and cases cited)” (People v Dozier, 78 NY2d 242, 254 [Wachtler, Ch. J., dissenting]).